Citation Nr: 1420979	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In July 2010, the Veteran submitted his notice of disagreement, using a VA form 9, and checked a box indicating that he wanted a Board hearing.  Then, in correspondence received in August 2010, the Veteran indicated that he wanted a hearing before RO personnel before his hearing with the Board.  In February 2011, the Veteran provided testimony at an RO hearing.  Then, in May 2011, the Veteran submitted a timely substantive appeal, again using a VA form 9, and checked the box stating that he did not want a Board hearing.  The Board finds that the Veteran's most recent written communication clearly indicates that he no longer desires a hearing before the Board and therefore, his prior requests for hearing are deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran does not have one nonservice-connected disability ratable at 60 percent or more, or a single disability rated at 40 percent or more with additional nonservice-connected disabilities to bring the combined disability rating to 70 percent or more.

2.  The Veteran's disabilities are not productive of total disability, and are not sufficient to preclude the average person from following a substantially gainful position. 

3.  The Veteran is not permanently and totally disabled due to non service-connected disabilities.  

CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1110, 1131, 1501, 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.342, 4.3, 4.7, 4.16, 4.17 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a November 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Improved nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability that is not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2013). 

Permanent and total disability will be deemed to exist when an individual is unemployable as a result of disabilities that are reasonably certain to continue throughout the remainder of the life of the person.  38 U.S.C.A. § 1502 (West 2002). 

Total and permanent disability may be determined on the basis of the objective average person or subjective unemployability tests, or on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17 (2013); Brown v. Derwinski, 2 Vet. App. 444 (1992).  

Permanent total disability occurs when there is a schedular rating total of 100 percent pursuant to the schedule of ratings or when one of the following conditions exist: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden.  A finding of permanent and total disability based solely on objective criteria requires rating each disability under the appropriate diagnostic code of the VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular evaluation for pension purposes.  38 C.F.R. § 4.15 (2013); Roberts v. Derwinski, 2 Vet. App. 387 (1992). 

Under the subjective criteria a Veteran may establish permanent and total disability for pension purposes by establishing he has a lifetime impairment precluding employability.  38 U.S.C.A. §§ 1502, 1521(a) (West 2002); 38 C.F.R. § 4.17 (2013).  That is accomplished by meeting the percentage requirements of 38 C.F.R. § 4.16, which set forth that total disability will be assigned when (1) there is one disability ratable at 60 percent or more; or (2) if there are two or more disabilities, at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2013).  When those percentages are met, a total disability will be assigned upon a showing the Veteran is unable to secure and follow substantially gainful employment by reason of disability. 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but has other factors which make him unemployable, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extra-schedular basis.  38 C.F.R. §§ 3.321 (b)(2), 4.17(b) (2013). 

No compensation shall be paid for a disability that is a result of the Veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.301(b) (2013). Willful misconduct means an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. 3.1(n) (2013). 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. § 3.301(c)(2)-(3) (2013).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(2)-(3) (2013).

Based upon a longitudinal review of the Veteran's claims file, the Board concludes that the Veteran is not permanently and totally disabled due to a nonservice-connected disability not the result his willful misconduct.

The Veteran is in receipt of nonservice-connected ratings for gastroesophageal reflux disease, rated 10 percent; residuals of a grade III AC joint separation, rated 20 percent; degenerative disc disease of the lumbar spine, rated 10 percent; and pulmonary emphysema, rated 10 percent.  The combined nonservice-connected rating is 40 percent.

VA treatment records show that the Veteran is diagnosed with gastroesophageal reflux disease is prescribed Omeprazole.  The Board finds that no more than the assigned 10 percent disability rating is warranted for GERD.  In order to warrant a higher 30 percent rating, the evidence would have to show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pan productive of considerable impairment of health.  As there is no evidence that the Veteran's GERD is manifested by those symptoms, the evidence does not show that a 30 percent rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).  Hiatal hernia is rated on the basis of symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  The Board finds that the 10 percent rating for GERD under Code 7346 is appropriate, as these are the same manifestations or potential manifestations produced by the Veteran's disability. 

A June 2009 VA medical records notes that the Veteran injured his right shoulder and had a Grade III AC joint separation.  The Veteran has reported he drinks about a six pack of beer per day and is a chronic crack user.  Due to his substance abuse, he was placed in the nonoperative treatment group.  Coracoclavicular ligament reconstruction would be entertained once the Veteran was clean.  An August 2009 VA medical record notes that the Veteran was about to start a substance abuse inpatient program.  

A January 2010 VA medical record shows that the Veteran was scheduled for surgical intervention of the right shoulder.   A February 2010 VA medical record shows that the Veteran obtained a GED while in the Air Force.  The Veteran developed a post-operative infections of the right shoulder and underwent irrigation and debridement.  

A February 2010 VA rehabilitation record shows that the Veteran presented with persistent right shoulder pain.  It was noted that the Veteran lives in a Bonham rehabilitation program for alcohol abuse.  The Veteran stated that he used to use cocaine, but stopped six months earlier.  He also used to drink, but had stopped.  

A March 2010 VA mental health record shows that the Veteran's alcohol and cocaine dependence were both in remission.  

In a March 2010 rating decision, entitlement to nonservice-connected pension was denied on the basis that the Veteran's predominant disability affecting his employability was his alcohol and polysubstance abuse.  At that time, the evidence showed that the Veteran had received extensive inpatient care and rehabilitation at the VA medical center for chronic drug and alcohol abuse.  The RO concluded that the Veteran was not permanently and totally disabled due to non-service connected, non-willful misconduct, disability.  Alcohol and polysubstance abuse was determined to be due to, or the direct result of the Veteran's willful misconduct. Under the law, that disability cannot be considered in determining the industrial/employment impairment that existed.  The RO further determined that when those conditions were set aside, the remaining disabilities were not shown to be severe enough to render the Veteran permanently and totally disabled for nonservice-connected disability pension benefits.

During the February 2011 RO hearing, the Veteran testified that he no longer had an alcohol and polysubstance abuse habit, since approximately August 2010.   He testified that his chosen profession was that of a mason's helper and brick layer.  Due to his disabilities, he could no longer lift anything weighing over 15 pounds, noting that bricks and stones weight from 40 to 50 pounds each.  The Veteran testified that he could not do other types of jobs, such as working in fast food restaurants, due to the repetitive lifting.  He further stated that he had not tried to find employment since he took pain pills for his back and shoulder that prevented him from working.  He stated that due to the nature of his primary employment as a bricklayer, that extra-schedular consideration was warranted.   

A March 2011 VA examination report shows that the Veteran complained of pain in his low back and right shoulder on a constant, daily basis.  He was able to handle the activities of daily living.  He has no history of falls and was steady on his feet.  Range of motion testing of the right shoulder showed abduction from 0 to 70 degree with pain throughout, forward flexion from 0 to 70 degrees, internal and external rotation from 0 to 90 degrees.  Repetitions of range of motion did not increase pain, fatigue, weakness, lack of endurance, or incoordination.  Lumbar spine range of motion testing revealed forward flexion from 0 to 90 degrees with pain from 70 to 90 degrees, extension from 0 to 30 degrees with pain from 20 to 30 degrees, left and right lateral flexion from 0 to 30 degrees with pain and left and right lateral rotation from 0 to 30 degrees with pain at the extreme in both directions.  Repetition of ranges of motions did not result in increased pain, fatigue, weakness, lack of endurance, or incoordination.  There was no kyphosis, scoliosis, reverse lordosis, or ankylosis.  There was tenderness over the lower lumbar segment bilaterally.  The diagnosis was severe right AC joint separation with failed surgery and repair and lumbar degenerative joint disease and degenerative disk disease with chronic myofascial pain. 

Based on the above, physical examination on range of motion show that the right shoulder had noncompensable limitation of motion with objective evidence of pain.  Thus, the right shoulder would warrant a 10 percent disability rating, but not higher.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2013); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, pursuant to Diagnostic Code 5202, a 20 percent rating has been assigned by the RO for moderate deformity of the humerous.  A higher 30 percent rating is not warranted as there is no evidence of marked deformity of the humerus, recurrent dislocation of scapulohumeral joint with frequent episodes and guarding of all arm movements, limitation of motion of midway between side and shoulder level or scapulohumeral articulation ankylosis with favorable abduction to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2013).

With regard to the lumbar spine disability, the Veteran's range of motion revealed that he had noncompensable limitation of motion with pain.  Thus, no higher than a 10 percent rating is warranted for pain on range of motion.  A higher 20 percent rating is not warranted as there is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  

In the May 2011 substantive appeal, the Veteran asserted he could not work due to his shoulder and emphysema.  

A September 2011 VA examination report shows that the Veteran has had progressive shortness of breath with activities over the years.  His last pulmonary function test showed an obstructive pattern with mild impairment.  His forced vital capacity was 74 percent of predicted.  FEV1 1 was 75 percent of predicted.  The Veteran claimed becoming short of breath when he mowed the lawn or did any yard work.  The Veteran reported that he had been unemployed since July 2009 when he was working as a brick mason.  That job required heavy lifting.  Physical examination revealed that the Veteran was in no acute distress.  His lungs were clear to auscultation with no rales, rhonchi, or wheezes.  The impression was pulmonary emphysema with moderate impairment of activities.  Such findings are consistent with no more than a 10 percent rating.  38 C.F.R. § 4.96, Diagnostic Code 6604 (2013).

With those ratings having been established, the total combined nonservice-connected disability rating is 40 percent.  38 C.F.R. § 4.25 (2013).  Thus, the Veteran is not eligible for schedular consideration.  38 C.F.R. §§ 4.16, 4.17 (2013).

The Board notes the Veteran's VA treatment records also show a diagnosis of polysubstance and alcohol dependence, though more recently those conditions have been noted as in remission.  However, the Veteran's drug dependence may not be used in assessing his disability, as it is due to willful misconduct.  38 C.F.R. §§ 3.301, 3.342(a) (2013).

The evidence of record does not demonstrate the presence of any other disability sufficient that it must be considered in determining the total nonservice-connected disability rating.  The Board finds that the evidence of record does not show any other disability that contributes to any inability to work.

In this case, there is no competent and credible evidence of record which states that the Veteran is permanently and totally disabled due to a nonservice-connected disability which is not the result of his abuse of alcohol and drugs or of any willful misconduct.  Further, the medical evidence of record shows the Veteran's disabilities are not significantly limiting in terms of occupational impairment.  While he may not be able to perform work requiring physical labor, there is no evidence showing that the Veteran's disabilities preclude him from obtaining and maintaining substantially gainful employment, especially sedentary employment.  38 C.F.R. §§ 3.340, 3.342 (2013).  The Veteran's disabilities are not productive of total disability, and are not sufficient to preclude the average person from following a substantially gainful position.  In sum, the Board finds that the evidence of record shows there is no plausible basis to conclude the Veteran is unable to secure and follow a gainful occupation due to disability that is not the result of willful misconduct.  Therefore, referral to the Director for consideration on an extraschedular basis is not indicated.  38 C.F.R. §§ 4.16(b), 4.17(b) (2013);  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).

Accordingly, the Board finds that the Veteran does not meet the requirements for  nonservice-connected pension benefits.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Nonservice-connected pension benefits are denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


